Citation Nr: 0312980	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  97-00 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 40 percent for herniated 
intervertebral disc at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1987 to 
February 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued the 40 percent rating for 
herniated intervertebral disc at L5-S1.  The veteran now 
resides in the jurisdiction of the Reno, Nevada VARO.  

At the December 2000 VA joints and spine examinations, the 
veteran raised an inferred claim of entitlement to service 
connection for a gastrointestinal disability secondary to 
pain medications used to treat service-connected 
disabilities.  The veteran's January 2003 statement also 
raised claims of entitlement to service connection for 
migraine headaches and a psychiatric disability as secondary 
to service-connected herniated intervertebral disc at L5-S1.  
These matters are referred to the RO for appropriate action.  
Bruce v. West, 11 Vet. App. 405, 408 (1998).  


REMAND

A new VA examination is necessary to determine the current 
severity of the veteran's herniated intervertebral disc at 
L5-S1.  The veteran's last VA spine and joints examinations 
in December 2000 took place over two years ago and did not 
provide a medical opinion as to the total duration of 
incapacitating episodes of intervertebral disc syndrome in 
the past twelve months, which data is needed to apply the new 
rating criteria for intervertebral disc syndrome.  See 67 
Fed. Reg. 54,345, 54,349 (August 22, 2002) (to be codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Code 5293) 
(effective from September 23, 2002).  The VA shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record does not contain 
sufficient medical evidence for the VA to make a decision on 
the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 4.2 
(2002).  To constitute a useful and pertinent rating tool, a 
rating examination must be sufficiently contemporaneous to 
allow the adjudicator to make an informed decision regarding 
the veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  Reexamination will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability.  See 38 C.F.R. § 3.327 (2002).  

A remand would also allow the RO the opportunity to inform 
the veteran of applicable provisions of The Veterans Claims 
Assistance Act of 2000.  The VA shall notify the claimant and 
the claimant's representative, if any, of the evidence that 
is necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West. 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded 
current VA spine and joints examinations.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of the claim.  
38 C.F.R. § 3.655 (2002).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the VA examiner(s) before the 
examination(s).  

The VA examiner(s) should take x-rays, 
conduct an electromyogram to confirm or 
rule out radiculopathy, conduct any other 
indicated studies, note whether the 
claims file was reviewed prior to the 
examination(s), and provide a medical 
opinion as to: a) a full description of 
the effects of the herniated 
intervertebral disc at L5-S1 upon the 
veteran's ordinary activity, including 
employment as a customer service 
representative for a phone company; 
b) whether the herniated intervertebral 
disc at L5-S1 could significantly limit 
functional ability during flare-ups or 
when the lumbosacral spine is used 
repeatedly over a period of time; c) loss 
of range of motion of the lumbosacral 
spine portrayed in terms of the degrees 
of additional range of motion loss due to 
pain on use or during flare-ups; d) total 
duration of incapacitating episodes of 
intervertebral disc syndrome, which 
required treatment and bed rest 
prescribed by a physician, during the 
past twelve months; and e) if present in 
the lumbosacral spine, note crepitation, 
less or more movement than normal, 
weakened movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the examiner(s) must be accompanied by 
a complete rationale.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

The RO should review the requested 
examination report and medical opinion to 
ensure that is responsive to and in 
complete compliance with the directives 
of this remand, and if it is not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

2.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi 
, 16 Vet. App. 183, 187 (2002); McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
a rating in excess of 40 percent for 
herniated intervertebral disc at L5-S1 
based upon the entire evidence of record.  
All pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and her representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
claim.  The RO's actions should follow 
the Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
A reasonable period of time for a 
response should be afforded.  

4.  Thereafter, if appropriate, the 
claims folder should be returned to the 
Board for further appellate review.   By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.  No action is required of the 
veteran until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




